Relators were taken into custody on the charge that they were affected with a venereal disease.
A writ of habeas corpus was secured and upon a hearing relators were remanded to the custody of the sheriff of Tarrant County, from which order relators appealed.
It now appears from an affidavit on file that since this appeal was perfected relators have been discharged and are no longer in custody. A motion by our State's Attorney calls attention to said affidavit which renders moot the question presented, and prays that under the circumstances the appeal be dismissed.
The motion is granted and the appeal is dismissed.